DETAILED ACTION
Claims 1 – 10 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 7-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Montes et al. (US 20180313697; hereinafter Montes) in view of Seog et al. (US 20180144955; hereinafter Seog).

Regarding claim 1, Montes teaches a device (10; abstract; [0030]) comprising: 
a test piece (at least 17 with constituent testing sensors; see figs. 1 and 3) having a thermal transmissivity approximately equal to that of a substrate ([0024]; see also [0007] teaching that the sensor device of the same material as the substrate is known; see [0032] and [0025] teaching that the sensing device may be at least ceramic); 
a device body (at least 23; see fig. 1) to which the test piece is attached (see fig. 1 showing such attachment); and 
a heat absorbing member (at least 12) attached to the device body in spaced-apart relation to the test piece in a first direction (see fig. 1 showing such spaced relationship between the test piece/heat absorbing member in a first direction– at least vertical as drawn), 
wherein the test piece has an overlap region which overlaps the heat absorbing member in the first direction (see at least fig. 1 showing this overlap), 
and the overlap region has a contact thermometer attached thereto ([0048] teaches that the sensors in the test piece may comprise “for instance, thermocouples (e.g. type-K thermocouples), thermistors, resistance temperature detector (RTD) sensors, or other known temperature sensors.”; see figs. 1 and 2).
Montes does not directly and specifically state regarding a non-overlap region which does not overlap the heat absorbing member in the first direction, and wherein the non-overlap region is exposed to a heat source.
However, Seog teaches substrates for temperature measurement with at least thermocouples ([0021]; see abstract) which have a holder (70; see figs. 11 and 12) having overlapping and non-overlapping portions (see fig. 11 and 12; [0075-79], esp. [0077] teaching regarding opening 73 and opening 75).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Montes with the specific knowledge of using the overlapping and non-overlapping configuration for a temperature measuring device of Seog. This is because such a configuration allows for support of the temperature measurement device while allowing portions of the device to be open to the heated environment. This is important in order to allow a desired part of the device to be exposed to the same environment as the substrates being treated.

Regarding claim 2, Montes teaches that the contact thermometer comprises at least one pair of contact thermometers ([0048] teaches a plurality of contact temperature sensors may be used).

Regarding claim 4, Montes lacks direct and specific teaching that the device body is configured to be swingable.
However, Seog teaches substrates for temperature measurement with at least thermocouples ([0021]; see abstract) which have a holder (70; see figs. 11 and 12) having overlapping and non-overlapping portions (see fig. 11 and 12; [0075-79], esp. [0077] teaching regarding opening 73 and opening 75) which may rotate/swing (see at least [0091]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Montes with the specific knowledge of using the rotating/swinging temperature measuring device of Seog. This is because such a rotating configuration allows for moving the temperature measurement device in order to allow portions of the device to be exposed to the heated environment when desired. This is important in order to allow a desired part of the device to be exposed to the same environment as the substrates being treated when desired.

Regarding claim 7, Montes teaches a device (10; abstract; [0030]) comprising: 
a body (at least 23; see fig. 1); 
a heat absorber (at least 12) attached to the body (see fig. 1 showing such attachment); 
a piece (at least 17 with constituent testing sensors; see figs. 1 and 3) attached to the body and spaced apart from the heat absorber (see fig. 1 showing such spaced relationship between the test piece/heat absorbing member in a first direction– at least vertical as drawn), the piece having an overlap region that is overlapped by the heat absorber such that the heat absorber absorbs heat radiated toward the device (see at least fig. 1 showing this overlap; [0030]) and 
a contact thermometer coupled to the overlap region ([0048] teaches that the sensors in the test piece may comprise “for instance, thermocouples (e.g. type-K thermocouples), thermistors, resistance temperature detector (RTD) sensors, or other known temperature sensors.”; see figs. 1 and 2), 
wherein the piece has a thermal transmissivity approximately equal to that of a substrate ([0024]; see also [0007] teaching that the sensor device of the same material as the substrate is known; see [0032] and [0025] teaching that the sensing device may be at least ceramic). 
Montes does not directly and specifically state regarding a non-overlap region which does not overlap with the heat absorber and which is exposed to the heat radiated toward the device; and the device is configured to position the overlap region of the piece adjacent to the substrate being radiated by the heat.
However, Seog teaches substrates for temperature measurement with at least thermocouples ([0021]; see abstract) which have a holder (70; see figs. 11 and 12) having overlapping and non-overlapping portions (see fig. 11 and 12; [0075-79], esp. [0077] teaching regarding opening 73 and opening 75) and may be positioned in parallel with or next to a substrate/wafer (1; [0048-50]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Montes with the specific knowledge of using the overlapping and non-overlapping configuration for a temperature measuring device and specific positioning near a radiated substrate of Seog. This is because such a configuration allows for support of the temperature measurement device while allowing portions of the device to be open to the same heated environment as the substrate being radiated. This is important in order to allow a desired part of the device to be exposed to the same environment as the substrates being treated.

Regarding claim 8, Montes teaches that the contact thermometer comprises at least one pair of contact thermometers ([0048] teaches a plurality of contact temperature sensors may be used).

Regarding claim 10, Montes lacks direct and specific teaching that the body is configured to be swingable to position the overlap region of the piece adjacent to the substrate.
However, Seog teaches substrates for temperature measurement with at least thermocouples ([0021]; see abstract) which have a holder (70; see figs. 11 and 12) having overlapping and non-overlapping portions (see fig. 11 and 12; [0075-79], esp. [0077] teaching regarding opening 73 and opening 75) which may rotate/swing (see at least [0091]) and may be positioned in parallel with or next to a substrate/wafer (1; [0048-50]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Montes with the specific knowledge of using the rotating/swinging temperature measuring device which may be placed near the substrate/wafer of Seog. This is because such a rotating configuration allows for moving the temperature measurement device in order to allow portions of the device to be exposed to the heated environment when desired. This is important in order to allow a desired part of the device to be exposed to the same environment as the substrates being treated when desired.

Claims 3, 5-6 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Montes as modified by Seog as applied to claims 1 and 7 above and further in view of Burkhardt et al. (US 20140147798, hereinafter Burkhardt).

Regarding claim 3, Montes as modified by Seog lacks direct and specific teaching of a cooling member provided in the device body, the cooling member cooling the test piece.
However, Burkhardt teaches a temperature sensing apparatus (110) for a heat treatment device (abstract; see fig. 1) with an element (116) which may be actively cooled ([0066] "The heat-resistant shielding body can also comprise a cooling by way of a coolant in order to ensure optimal shielding from high temperatures." see also [0078]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the temperature sensing apparatus of Montes as modified by Seog with the specific knowledge of using the active cooling of Burkhardt. This is because such cooling allows for controlling excess temperatures. This is important in order to protect heat sensitive portions of the measurement system (see at least [0066] of Burkhardt).

Regarding claim 5, Montes lacks teaching of an apparatus comprising:
 a heat source that heats a substrate during conveyance in a conveyance direction within a conveyance passage through which the substrate is conveyed; and 
a plurality of the device of claim 1, which are disposed to receive heat from the heat source, and are arranged side-by-side in the conveyance direction.
However, Seog teaches a plurality of the device of claim 1, which are disposed to receive heat from the heat source, and are arranged side-by-side in the conveyance direction ([0063]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the temperature measuring device of Montes with the specific knowledge of using the plural temperature measuring devices of Seog. This is because such a configuration allows more accurate temperature data to be generated. This is important in order to allow an end user to better understand the thermal environment the substrate is in.
Montes as modified by Seog lacks direct and specific teaching of a heat source that heats a substrate during conveyance in a conveyance direction within a conveyance passage through which the substrate is conveyed.
However, Burkhardt teaches a temperature sensing apparatus (110) for a heat treatment device (abstract; see fig. 1) with a conveyance (at least 308; see at least [0090]) and heat sources (105).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the temperature sensing apparatus of Montes as modified by Seog with the specific knowledge of using the conveyance and heating devices of Burkhardt. This is because such conveyance and heating devices around the conveyance allows for moving the substrates while they are being heated. This is important in order to allow for heat treatment of the substrates.

Regarding claim 6, Montes as modified by Seog teach an apparatus comprising: 
the device of claim 1 (see treatment of claim 1 above). 
Montes as modified by Seog lacks direct and specific teaching of a heat source that heats a substrate during conveyance; a holding member that holds the substrate and is conveyed in a given direction across the heat source; and wherein the device is configured to be conveyed across the heat source together with the holding member.
However, Burkhardt teaches a temperature sensing apparatus (110) for a heat treatment device (abstract; see fig. 1) with a conveyance (at least 308; see at least [0090]; see figs. 1 and 3) having holding devices/chains (309/310; see fig. 3) moving the substrates and fist/second chains across heat sources (105; see fig. 3 in view of fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the temperature sensing apparatus of Montes as modified by Seog with the specific knowledge of using the conveyance and heating devices of Burkhardt. This is because such conveyance and heating devices around the conveyance allows for moving the substrates while they are being heated. This is important in order to allow for heat treatment of the substrates.
Montes as modified by Seog and Burkhardt lacks teaching that the device is configured to be conveyed across the heat source.
However, Seog does disclose moving both the wafer and temperature sensor (rotationally; [0049]) relative to heat sources (20; see fig. 1).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to modify the rotational movement of the temperature sensors of Seog with conveyance in a given direction across the heats source of the temperature sensor(s).  This is because one of ordinary skill in the art would have expected moving the sensors in a given direction to be one of several straightforward ways of moving the temperature sensors with the wafers/substrates because providing temperature data regarding the wafers/substrates is the desired end goal. 

Regarding claim 9 Montes as modified by Seog lacks direct and specific teaching of a cooling member provided in the body, the cooling member cooling the piece.
However, Burkhardt teaches a temperature sensing apparatus (110) for a heat treatment device (abstract; see fig. 1) with an element (116) which may be actively cooled ([0066] "The heat-resistant shielding body can also comprise a cooling by way of a coolant in order to ensure optimal shielding from high temperatures." see also [0078]).
Therefore, before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to further modify the temperature sensing apparatus of Montes as modified by Seog with the specific knowledge of using the active cooling of Burkhardt. This is because such cooling allows for controlling excess temperatures. This is important in order to protect heat sensitive portions of the measurement system (see at least [0066] of Burkhardt).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP L COTEY whose telephone number is (571)270-1029. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILIP L COTEY/            Examiner, Art Unit 2855

/NATHANIEL T WOODWARD/            Primary Examiner, Art Unit 2855